EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steve Thomas, Reg. # 64,421, on 09/02/2022.

Election/Restrictions
 (a). Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 16-22, drawn to migrating the application services based on the cost of moving, classified in CPC. G06F9/5088. (Involving task migration).
II. Claims 10-15 and 23-24, drawn to scheduling the application services within the statistical critical path, and provide the priority adjustment for the identified statistical critical path. classified in G06F9/4881 (Scheduling strategies for dispatcher, e.g. round robin, multi-level priority queues).

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claim 1 (and other independent claims in group I) does not require scheduling the application services within the statistical critical path, as indicated in claim 10 (and similarly, claim 10 does not require to identifying the costs of moving and migrating the application services based on the costs), and vice versa. Since Group II does not recites features recited in Group I, the combination and the subcombination have separate utilities- one is to provide migrating the application services based on the costs of moving, which is a separate utility from scheduling the application services within the statistical critical path.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

For purpose of compact prosecution, Attorney Steve Thomas (Reg. # 64,421) has elected group I, claims 1-9 and 16-22, without traverse during phone conversation on 08/25/2022. He also agreed to cancel non-elected claims 10-15 and 23-24.


Pursuant to MPEP 606.01, the title had been changed to read:
--orchestration and scheduling of application services by moving the application service based on the dependency, costs and actual runtime characteristics--

This listing of claims will replace all prior versions of claims:
(Currently Amended) A method 
obtaining dependency information for an application, the dependency information representing data dependencies between a plurality of services of the application;
identifying actual runtime characteristics of individual services of the plurality of services of the application based at least on an execution log reflecting previous executions of the application when the plurality of services ran in a first application process on a first computing device; 
identifying, based at least on the dependency information, preceding services of the plurality of services that provide input data to the individual services and subsequent services of the plurality of services that depend on output data of the individual services;
based at least on the actual runtime characteristics, determining at least one of serialization costs of removing the individual services from the first application process or network costs of removing the individual services from the first application processthe serialization costs including input data serialization costs of serializing the input data from the preceding services and output data serialization costs of serializing the output data for the subsequent services, the network costs including input data network costs of sending the input data from the preceding services over a network from the first computing device to a second computing deviceoutput data network costs of sending the output data for the subsequent services over the network from the second computing device to the first computing device;
based at least on the actual runtime characteristics, determining benefits of freeing computing resources on the first computing device by removing the individual services from the first application process; and 
based at least on the benefits of freeing the computing resources and the at least one of the serialization costs or the network costs, performing automated orchestration of the application by selecting a particular service from the plurality of services and moving the particular service from the first application process a second application process on the [[a]] second computing device while continuing to execute [[the]] other services of the application in the first application process on the first computing device.

(Currently Amended) The method of claim 1, wherein the is performed based at least on the serialization costs

(Currently Amended) The method of claim 2, further comprising:
for each individual service, deriving, from the execution log, at least the following actual runtime characteristics:
memory utilization, 
thread utilization, 
network utilization, 
storage throughput,
storage capacity utilization,
the serialization costs, 
runtime duration, and 
the network costs.

(Previously Presented) The method of claim 1, wherein the performing automated orchestration comprises:
orchestrating the plurality of services based at least on one or more orchestration objectives selected from a group comprising latency, financial cost, and reliability.

(Previously Presented) The method of claim 1, wherein the performing automated orchestration comprises:
selecting the particular service to move from the first application process to the second application process based at least on how frequently the particular service is executed over multiple previous executions of the application.

(Previously Presented) The method of claim 1, wherein the performing automated orchestration comprises:
selecting the particular service to move from the first application process to the second application process based at least on whether the particular service appears in a critical path of the application over multiple previous executions of the application.

(Previously Presented) The method of claim 1, wherein the automated orchestration is performed dynamically without halting the first application process.

(Previously Presented) The method of claim 1, wherein the identifying comprises:
receiving a developer hint that conveys an expected runtime characteristic of a new version of the particular service.

(Original) The method of claim 8, wherein the performing automated orchestration comprises:
removing an existing version of the particular service and performing automated orchestration of the new version of the particular service into a selected process based at least on the expected runtime characteristic conveyed by the developer hint.

10-15.	(Canceled)

16.	(Currently Amended) A system comprising:
a first computing cluster include a least one first processor configured to execute a first application process;
a second computing cluster include a least one second processor configured to execute a second application process; and
a computing device include at least one third processor configured to perform orchestration of a plurality of services of an application on the first computing cluster and the second computing cluster by:
obtaining dependency information reflecting dependencies between the plurality of services of the application;
identifying, based at least on the dependency information, preceding services of the plurality of services that provide input data to individual services and subsequent services of the plurality of services that depend on output data of the individual services;
obtaining runtime information representing actual runtime characteristics of the individual services 
based at least on the actual runtime characteristics, determining at least one of serialization costs of removing the individual services  or network costs of removing the individual services from the first application process, the serialization costs including input data serialization costs of serializing the input data from the preceding services and output data serialization costs of serializing the output data for the subsequent services, the network costs including input data network costs of sending the input data from the preceding services over a network from the first computing cluster to the second computing cluster and output data network costs of sending the output data for the subsequent services over the network from the second computing cluster to the first computing cluster; 
based at least on the actual runtime characteristics, determining benefits of freeing computing resources on the first computing cluster by removing the individual services from the first application process; and 
based at least on the benefits of freeing the computing resources and the at least one of the serialization costs or the network costs, orchestrating the individual services by selecting a particular service of the plurality that previously executed in the first application process with other services of the application on the first computing cluster and moving the particular service into the second application process on the second computing cluster while continuing to execute the other services of the application in the first application process on the first computing cluster.

(Previously Presented) The system of claim 16, the computing device configured to employ a solver or a machine-learned model to perform the orchestration.

(Original) The system of claim 17, the solver or the machine-learned model executed by the at least one third processor being configured to perform the orchestration based at least on a latency objective for the application.

(Previously Presented) The system of claim 16, the computing device being configured to:
detect a runtime change to the dependency information; and
modify the orchestration during execution of the application based at least on the runtime change to the dependency information.

(Original) The system of claim 19, the runtime change comprising a change to a runtime value for a number of loop iterations.

21-24. (Canceled)

(New)	The method of claim 1, wherein the automated orchestration is performed based at least on the network costs.

(New) The method of claim 1, wherein the benefits employed to perform the automated orchestration include an amount of memory freed on the first computing device.

(New) The method of claim 1, wherein the benefits employed to perform the automated orchestration include reduced processor cache utilization on the first computing device.

(New) The method of claim 1, wherein the benefits employed to perform the automated orchestration include reduced storage utilization on the first computing device.

(New) The method of claim 1, performed by a third computing device other than the first computing device and the second computing device.

(New) A computer-readable storage media storing executable instructions which, when executed by a processing unit, cause the processing unit to perform acts comprising:
obtaining dependency information for an application, the dependency information representing data dependencies between a plurality of services of the application;
identifying actual runtime characteristics of individual services of the plurality of services of the application based at least on an execution log reflecting previous executions of the application when the plurality of services ran in a first application process on a first computing device; identifying, based at least on the dependency information, preceding services of the plurality of services that provide input data to the individual services and subsequent services of the plurality of services that depend on output data of the individual services;
based at least on the actual runtime characteristics, determining at least one of serialization costs of removing the individual services from the first application process or network costs of removing the individual services from the first application process, the serialization costs including input data serialization costs of serializing the input data from the preceding services and output data serialization costs of serializing the output data for the subsequent services, the network costs including input data network costs of sending the input data from the preceding services over a network from the first computing device to a second computing device and output data network costs of sending the output data for the subsequent services over the network from the second computing device to the first computing device;
based at least on the actual runtime characteristics, determining benefits of freeing computing resources on the first computing device by removing the individual services from the first application process; and 
based at least on the benefits of freeing the computing resources and the at least one of the serialization costs or the network costs, performing automated orchestration of the application by selecting a particular service from the plurality of services and moving the particular service from the first application process on the first computing device into the a second application process on the second computing device while continuing to execute other services of the application in the first application process on the first computing device.

(New) The computer-readable storage media of claim 30, wherein both the serialization costs and the network costs are employed when performing the automated orchestration.

(New) The computer-readable storage media of claim 30, wherein the automatic orchestration considers whether the individual services are on a statistical critical path of the application.

(New) The computer-readable storage media of claim 32, wherein the execution log identifies at least one additional critical path other than the statistical critical path and the statistical critical path occurs more frequently in the execution log than the at least one additional critical path.

(New) The computer-readable storage media of claim 30, wherein the automatic orchestration considers distances of the individual services from a statistical critical path of the application.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record Vaidya et al. (US. Pub. 2012/0174112 A1) teaches a system that facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments and migrating the application services based on the status of the application service (see Vaidya, Fig. 7, site 110, site 120, services 1-6; Fig. 14, 1110 (as computing device); [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource).
Rastogi (US Pub. 2011/0321051 A1) teaches a system that obtain dependency information and runtime information (see Rastogi, Fig. 2, 110, 120, 130, 140, 150, 160; Fig. 6, 620 Access task dependency data of individual task; Fig. 7, 710, Access resource data; [0033] lines 1-6, Dependencies among tasks may be described in terms of "parent-child" relationships. For instance, where a second task is dependent upon (e.g., must be executed after) a first task, the second task may be described as a child of the first task, and the first task is a parent of the second task. Parent tasks may be described as prerequisites of a child task; [0039] lines 1-4).
Ghare et al. (US Patent. 10,599,478 B1) teaches a system that having an execution log which is reflecting previous executions of the application (see Ghare, Col 3, line 62- Col 4, line 7, Performance metrics 122 (as execution logs) (e.g., metrics that indicate processor utilization, network utilization, memory utilization, or any other computational performance metric for processing nodes or hosts upon which the nodes are implement, metrics that indicate the behavior of the data stream, rate of data records received, average size of data records, number of data records in processing buffer or queue, or metrics that are specific to the performance of individual operations such as average time to perform a query operation, filter operation, aggregation operation, statistical analysis, etc.) may be monitored, evaluated; Col 10, lines 34-39, based on performance metrics received via stream processing function performance monitoring 360, such as metrics that indicate processing utilization, network utilization, memory utilization, or any other computational performance metric; Col 12, lines 50-55).
Kenney et al. (US Patent. 10,853,148 B1) teaches a mechanism that the moving the application services based on the determined costs (i.e., costs of moving, network costs) (see Kenney, Fig. 10,  1012a-1012n execution environments (as first and second computing cluster); Fig. 15, 1004, 1502, 1006, 1008, 1010 select, in dependence upon the costs associated with supporting the workload on each the execution environments, a target execution environment for supporting the workload, 1504; Col 27, lines 2-4; Col 42, lines 49-65; Col 56, lines 20-23, selecting the execution environment that can support the workload (1016) at the lowest cost as the target execution environment for supporting the workload)
Gustafsson (US 2015/0350967 A1) teaches a system that when performing the migration of the application modules, the other parts of the application to continue executing (see Gustafsson [0087] The migration is executed by preparing 930 the receiving network node, which in this example is the second…Thereafter, the execution of the application modules that need to be moved is paused 940 (while allowing other parts of the application to continue executing). 

The features “identifying, based at least on the dependency information, preceding services of the plurality of services that provide input data to the individual services and subsequent services of the plurality of services that depend on output data of the individual services; based at least on the actual runtime characteristics, determining at least one of serialization costs of removing the individual services from the first application process or network costs of removing the individual services from the first application process, the serialization costs including input data serialization costs of serializing the input data from the preceding services and output data serialization costs of serializing the output data for the subsequent services, the network costs including input data network costs of sending the input data from the preceding services over a network from the first computing device to a second computing device and output data network costs of sending the output data for the subsequent services over the network from the second computing device to the first computing device; based at least on the actual runtime characteristics, determining benefits of freeing computing resources on the first computing device by removing the individual services from the first application process; and based at least on the benefits of freeing the computing resources and the at least one of the serialization costs or the network costs, performing automated orchestration of the application by selecting a particular service from the plurality of services and moving the particular service from the first application process on the first computing device into a second application process on the second computing device while continuing to execute other services of the application in the first application process on the first computing device.” when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195